*184Dissenting Opinion by
Hoffman, J.:
Appellant was convicted in federal district court for the armed robbery of a savings and loan institution. Subsequently, he ivas convicted by the Allegheny County Court of Common Pleas for the same robbery.
This conviction raises a question identical in all relevant respects with the appeal in Commonwealth v. Mills, 217 Pa. Superior Ct. 269, 269 A. 2d 322 (1970). For the reasons stated in my dissenting opinion in that case, I would vacate the judgment of sentence and discharge appellant on this charge.